Citation Nr: 1432286	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-19 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for left knee anterior cruciate ligament tear, status post reconstruction, with traumatic degenerative arthritis and lateral meniscal tears. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which, in relevant part, denied the Veteran's claim for a higher disability rating for his service-connected left knee disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran has repeatedly contended that he suffers flare-ups of left knee disability which result in swelling, pain, stiffness, and increased limitation of left knee motion. VA examination reports of record have acknowledged the Veteran's contention but have not provided an opinion with respect to the degree of additional limitation of motion present during flare-ups and swelling.  Cf. DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Accordingly, the claim is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his left knee.  The VA examination report or addendum should indicate that a complete copy of this REMAND was reviewed in association with the examination.  

The examiner should specifically address the following: 

a)  Report the Veteran's ranges of flexion and extension of the left knee in degrees.

b)  Determine whether the service-connected knee disability is manifested by weakened movement, excess fatigability, incoordination, swelling, flare-ups or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, swelling, or pain; or during flare-ups.  These determinations are required by VA regulations as interpreted by courts.

The examiner is advised that the Veteran is competent to report ranges of motion during flare-ups.

Additionally, determine whether the Veteran has favorable or unfavorable ankylosis of the left knee.

c)  Taking into account the Veteran's reports, state whether there is lateral instability or subluxation of the left knee, and if so, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation.  

d)  Considering evidence of left knee surgeries, specifically indicate any symptomatic residuals involving the meniscus (e.g., dislocation or symptomatic removal of the meniscus).  

e)  Note the presence and severity of any impairment of the tibia or fibula, and describe any genu recurvatum found to be present.

2.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

